    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 1 of 74




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

KIRBY INLAND MARINE, LP            §
                                   §
v.                                 §                 C.A. NO. 3:19-cv-00207
                                   §
FPG SHIPHOLDING PANAMA 47 S.A., §
K LINE ENERGY SHIP MANAGEMENT, §
and the VLGC GENESIS RIVER, in rem §

                         ******************************

IN THE MATTER OF KIRBY INLAND             §
MARINE, LP, in a cause for exoneration    §          Rule 9(h) - Admiralty
from or limitation of liability           §

        POST-TRIAL BRIEF OF THE GENESIS RIVER INTERESTS

      Pursuant to the Court’s request at the conclusion of the bench trial, the Genesis

River Interests submit this post-trial brief explaining (1) what they believe the

Court’s decision should be; (2) why such a decision should be made; and (3) what

evidence supports the decision.

                                      I.
                                   OVERVIEW

      As stated at the very beginning of trial, the Genesis River Interests accept that

they are not blameless for the events that gave rise to the May 10, 2019 collision and

spill. Nevertheless, the evidence presented at trial likewise establishes that the

negligent conduct of both the BW OAK and the VOYAGER were critical

components of the chain of events that ultimately resulted in the unfortunate



63541:45340294                           -1-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 2 of 74




casualty. Specifically, if either the BW OAK or the VOYAGER had acted differently

and taken proper action on the date of the incident, this collision would not have

occurred.

      First, the BW OAK met the GENESIS RIVER in the vicinity of a notoriously

problematic stretch of the Houston Ship Channel, namely near the bend at the

Bayport Flare. Although the channel had been widened in that area to effectively

create a wider inbound lane (which was commonly used by similarly sized inbound

vessels), the BW OAK elected not to use the widener during the meeting with the

GENESIS RIVER. To make matters worse, the BW OAK – in clear violation of

Rule 9 of the Inland Rules of the Road – crossed the centerline of the channel into

the GENESIS RIVER’s outbound lane in order to execute a wide turn at the bend

right before the BW OAK’s meeting with the GENESIS RIVER. The BW OAK’s

actions forced the GENESIS RIVER to proceed along the very outer edge of the

outbound channel, removing any margin for error and exposing the GENESIS

RIVER to shoaling and adverse hydrodynamic effects, which were obviously

encountered by the GENESIS RIVER, resulting in her loss of positive navigational

control, and set off the succession of events that culminated with the collision and

subsequent spill.

      Second, although the VOYAGER does not enter the equation until later, Capt.

Marie’s lack of situational awareness and poor decisions ultimately put the



63541:45340294                          -2-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 3 of 74




VOYAGER directly in harm’s way and sealed its fate. The video evidence in this

case clearly shows that Capt. Marie was actively and continuously distracted by his

mobile phone for >22 minutes before the GENESIS RIVER first radioed the

VOYAGER. While Capt. Marie’s first reaction upon being initially contacted by the

GENESIS RIVER was to (correctly) idle his engines, seconds later he immediately

and robotically accepted the GENESIS RIVER’s pilot’s instruction to “go to the

greens” and to effectively leave the protected shallow depths of the barge lane and

cross the main channel ahead of the rapidly-closing GENESIS RIVER. Tellingly,

while the VOYAGER’s expert, Capt. Cunningham, goes into excruciating detail to

hypothesize and diagram where the VOYAGER and the GENESIS RIVER would

have potentially made contact if the VOYAGER had simply proceeded up the barge

lane and been in a position to meet the GENESIS RIVER where she briefly entered

and exited the barge lane, the VOYAGER’s expert made no attempt to meaningfully

assess what would have happened if Capt. Marie had simply followed through on

his initial reaction to stop his tow (which, according to multiple accounts, including

Capt. Marie’s own testimony, would have been accomplished in roughly two tow-

lengths). See Trial Transcript, Day 3, p. 17:14-18. Accounting for the two-tow

stopping distance, a simple view of where the VOYAGER would have stopped had

Capt. Marie followed through on his initial instinct clearly shows that stopping in

the safer much shallower depths of the barge lane was the VOYAGER’s best option,



63541:45340294                           -3-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 4 of 74




and collision would have been avoided – a far better situation than the best-case

scenario of a possible 20-40 foot miss that Kirby’s expert postulated at trial with

respect to the VOYAGER’s attempt to enter the main channel and cross to the green

side ahead of the GENESIS RIVER.




                                                This image utilizes Genesis River
                                                Exhibit 37. The image: (1) adds two
                                                tow-lengths to the VOYAGER’s
                                                position at 15:13:17 (i.e., where the
                                                Voyager was located when Capt.
                                                Charpentier        first      radioed
                                                VOYAGER) to show where the tow
                                                would have stopped; and (2)
                                                compares the two-tow stopping
                                                point against the GENESIS
                                                RIVER’s position at 15:16:08 (i.e.,
                                                where the GENESIS RIVER was
                                                located at the time of collision).
                                                This image illustrates a separation
                                                of over an entire tow-length (i.e.,
                                                over 365 feet). This does not even
                                                account for the fact that the
                                                VOYAGER tow likely would have
                                                started to travel in reverse and
                                                extend the distance even more. It
                                                also does not account for the fact
                                                that the VOYAGER could have
                                                created even greater separation by
                                                proceeding to the outer edge of the
                                                barge lane.




63541:45340294                          -4-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 5 of 74




      Simply put, if Capt. Marie had gone with his apparent initial instinct, and also

as required by Rule 8(e), to stop the VOYAGER in the confined waters of the barge

lane, the collision would not have happened. Instead, and likely due to his apparent

inattention and in violation of Rule 5 (Lookout), taken together with his lack of

situational awareness over the preceding 22 minutes, Capt. Marie mindlessly

acquiesced to the pilot’s uninformed suggestion that he take his 366-foot tow out of

the confined waters of the barge lane and attempt to “go to the greens” ahead of the

rapidly closing GENESIS RIVER, without really assessing whether the loaded

VOYAGER tow had the ability to successfully complete the maneuver.

      Finally, as stated above, the Genesis River Interests recognize that the

GENESIS RIVER is not blameless. The Genesis River Interests do not disagree

with the Pilot Board Investigation and Recommendation Committee’s findings that

Pilot Charpentier briefly lost situational awareness which impacted his ability to

consider all options to avoid a collision. However, the above-described conduct of

the BW OAK and the VOYAGER are critical components of the overall negligence

that produced the May 10, 2019 collision. Without them, this accident would not

have occurred.




63541:45340294                           -5-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 6 of 74




                                    II.
                         THE BW OAK’S NEGLIGENCE

A.      The GENESIS RIVER and the BW OAK

        The GENESIS RIVER and the BW OAK are Very Large Gas Carrier (VLGC)

vessels of fairly similar measurements (as summarized in the tables below).

        Importantly, on May 10, 2019, the GENESIS RIVER was loaded with LPG

cargo and the BW OAK was empty (in ballast). Thus, the most prominent difference

between the measurements of the two vessels on May 10, 2019 was the fact that the

BW OAK’s draft (vertical distance between the waterline and bottom of the vessel’s

hull) was about 11 feet shallower than the GENESIS RIVER.

                                  GENESIS RIVER




                  Length                                  755 feet
     Beam (vessel width at widest point)                  122 feet
         Draft at time of incident                        37 feet




63541:45340294                             -6-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 7 of 74




                                      BW OAK




                 Length                                    740 feet
                  Beam                                     120 feet
      Draft at the time of incident                        26 feet

B.     The Houston Ship Channel

       The Houston Ship Channel consists of a 530-foot-wide, deep-draft main

channel that is flanked on each side by a 35-foot-wide transition slope that connects

to a 200-foot-wide barge lane with a project depth of 12 feet. The below graphic

further describes these features. The green (outbound side) and red (inbound side)

markers identify the respective outer edges of the barge lanes.




63541:45340294                           -7-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 8 of 74




C.     The Bayport Flare and the HSC Bend

       The inbound BW OAK met the outbound GENESIS RIVER in the vicinity of

the Bayport Flare very near the HSC Bend, a highly trafficked area near the

intersection between the Houston Ship Channel and the Bayport Channel. As

identified by a March 2016 US Army Corps of Engineers study, this portion of the

Houston Ship Channel is an “Area of Safety Concern” (see Genesis River Exhibit

167, page 53):




63541:45340294                        -8-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 9 of 74




       The Corps of Engineers report noted the significant number of casualties that

have occurred in this area (see Genesis River Exhibit 167, p. 55):




The Corps of Engineers report goes on to state that, with respect to the HSC Bend,

“the incidence of bank excursions increases by 67% to 70% in the area of concern,

compared with bank excursions in the straight reaches of the channel leading to the

bend.” (See Genesis River Exhibit 167, p. 9).

D.     The Widener at the Bayport Flare

       In response to the safety issues associated with the above-described “Area of

Safety Concern” at the HSC Bend and Bayport Flare, a widener was installed to help

facilitate safer meetings between vessels in the area.

       The below close-up screenshot from the BW OAK pilot’s Personal Pilot Unit

(PPU) at 15:10:35 shows the BW OAK’s and the GENESIS RIVER’s respective




63541:45340294                           -9-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 10 of 74




positions shortly before they met. 1 The white-striped area indicates suitable water

depths for ship traffic, and the green line marks the centerline of the main channel.

The two orange arrows were added to the screenshot to the “widener” that provides

an additional width of suitable water depth for inbound vessel traffic.




1
    Genesis River Exhibit 14.

63541:45340294                          -10-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 11 of 74




       The below May 2019 hydrostatic survey taken a few days after the collision

demonstrates the deep-water depths within – and well outside – the widener. The

water depth was well over 40 feet – even outside Marker 76. 2




       Moreover, an analysis of contemporaneous vessel meetings in the area

(conducted by the BW Oak Interests’ own expert) demonstrates that the widener was

commonly used for vessel meetings. The below screenshots demonstrate just some




2
 See Genesis River Exhibit 146. According to testimony from the BW Oak Interests’ own expert,
Capt. Michael Lawson (a retired Houston pilot), it is a common and reasonable practice for the
Houston Pilots to keep apprised of the hydrographic surveys of Houston Ship Channel periodically
conducted by the U.S. Army Corps of Engineers. See Transcript of Deposition of Capt. Michael
Lawson, p. 37:7-16.

63541:45340294                               -11-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 12 of 74




of many examples 3 of similar meetings where the inbound vessel did not cross the

centerline of the main channel in preparation of the turn at the HSC Bend but,

instead, initiated its turn from its own side of the main channel and used the widener

to afford the outbound vessel sufficient separation. During his testimony at trial,

Capt. Barton acknowledged twelve (12) such meetings between similarly-sized

vessels in the same general vicinity, during the months of April/May 2019 whereby

in each and every instance the inbound vessel initiated her turn from her side (i.e.

red side) of the main channel and used the widener4:




3
  The BW Oak Interests have not – and cannot – refute the impact of these examples. At the
summary judgment stage, they tried to argue (incorrectly) that all the meetings were south of the
BW OAK-GENESIS RIVER meeting location (see, e.g., the PHILADELPHIA EXPRESS-
CRANE ISLAND meeting, #12 below, which was north of the BW OAK-GENESIS RIVER
meeting). At trial, they once again (incorrectly) attempted to suggest that these examples involved
inbound vessels turning into the Bayport Channel – none of the 12 examples below involve vessels
turning into the Bayport Channel.
4
    See Genesis River Exhibit 164.

63541:45340294                                 -12-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 13 of 74




                    (1) CL ALICE/UBC STOCKHOLM




63541:45340294                      -13-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 14 of 74




                  (2) CAPE BRASILIA/DIAMOND LAND




63541:45340294                      -14-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 15 of 74




                     (3) ASOPOS/SILVER MANOORA




63541:45340294                      -15-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 16 of 74




                     (4) SUMAQ QUEEN/SANSOVINO




63541:45340294                      -16-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 17 of 74




                     (5) BOW SUN/SONGA FORTUNE




63541:45340294                      -17-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 18 of 74




                     (6) STOLT INNOVATION/LUCIA




63541:45340294                      -18-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 19 of 74




                     (7) HIGH PROSPERITY/GRAZIA




63541:45340294                      -19-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 20 of 74




                      (8) BLUE FIN/COSCO JEDDAH




63541:45340294                      -20-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 21 of 74




                      (9) JENNY N/CLIPPER MOON




63541:45340294                      -21-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 22 of 74




                 (10) INDEPENDENCE/AS CLEOPATRA




63541:45340294                      -22-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 23 of 74




                 (11) RIO BLACKWATER/AEGEAN SPIRE




63541:45340294                      -23-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 24 of 74




                 (12) PHILADELPHIA EXPRESS/CRANE ISLAND




63541:45340294                      -24-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 25 of 74




          As demonstrated by the above examples, if the inbound vessel (e.g., BW

OAK) does not cross the centerline of the main channel and uses the widener, as she

should have particularly taking into account her much shallower draft, the outbound

vessel (e.g., GENESIS RIVER) can navigate closer to the centerline of the channel

on its side, avoid exposure to adverse hydrodynamic interactions with the bank of

the main channel, and initiate its turn earlier.

          Capt. Barton, the pilot at the conn of the BW OAK, testified that he elected

not to have the BW OAK enter the widener because it would have been

“uncomfortable”5 and due to his own concerns regarding shoaling and a potential

sheer to be encountered by the BW OAK 6 – which, as noted above, was in ballast

and drawing only 26 feet (or about 11 feet less than the GENESIS RIVER). It should

be strongly emphasized that nothing in Rule 9 speaks of “comfort” levels when

navigating a Narrow Channel, but instead Rule 9 dictates that a vessel “shall keep as

near to the outer limit of the channel or fairway which lies on her starboard side as



5
    Capt. Barton explained “uncomfortable” as follows (see Trial Transcript, Day 4, p. 40:17-19):

          Q.     Uncomfortable how?

          A.     Uncomfortable because my ship would have been pointed at his ship
                 throughout the whole meeting process.

A simple review of the area in question and the above 12 examples of similar meetings wherein
the widener was used by the inbound vessel (and the vessels were not pointed at one another)
establish that Capt. Barton’s explanation of “uncomfortable” is unfounded.
6
    See Trial Transcript, Day 4, p. 25:7-10.

63541:45340294                                  -25-
    Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 26 of 74




is safe and practicable.” 7 The BW OAK had ample room and depth to stay

considerably further to her starboard. The shallower draft of the BW OAK in

conjunction with the above-cited examples of previous meetings in the widener and

the April 2019 dredging of the widener demonstrate that such concerns were

unfounded.8




7
 “A vessel proceeding along the course of a narrow channel or fairway shall keep as near to the
outer limit of the channel or fairway which lies on her starboard side as is safe and practicable.”
33 C.F.R. § 83.09.
8
  See Genesis River Exhibit 147, p. 9 (April 2019 hydrostatic survey showing dredge operations
at the widener); see also Genesis River Exhibit 148, p. 9 (January 2019 hydrostatic survey showing
water depths of 46+ feet within and even outside the outer edge of the widener).

63541:45340294                                 -26-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 27 of 74




          As displayed in the above PPU screenshot, the outbound GENESIS RIVER

and the inbound BW OAK are both positioned on the green (outbound side) of the

main channel. The “L 49 ft” in the bottom left corner of the screenshot indicates that

the center of the BW OAK was 49 feet to the left of the centerline of the main

channel. Thus, up to 109 feet of the BW OAK’s overall 120-foot width was

positioned in the outbound side of the main channel at that time – only about one

minute before the vessels met.

          Capt. Barton also testified that, had the BW OAK not met the GENESIS

RIVER where she did on May 10, 2019, the GENESIS RIVER would have been

able to remain close to the centerline of the main channel. 9 The only reason why the

GENESIS RIVER was on the green side edge of the main channel was because the

GENESIS RIVER was meeting the BW OAK at the particular time and location

where they met on May 10, 2019. Capt. Barton further testified that, had the

GENESIS RIVER been able to stay at the centerline of the main channel, Capt.

Barton believed that the GENESIS RIVER would not have lost positive control on

May 10, 2019:

          Q.     I believe you previously testified that if the BW OAK had not
                 been there and the GENESIS RIVER had been able to use the
                 centerline, he would have been fine, there would have been no
                 loss of control of navigation, correct?



9
    See Trial Transcript, Day 4, p. 51:7-13.

63541:45340294                                 -27-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 28 of 74




          A.     I’m sure he would have had no issues at all. 10

          As demonstrated in the below succession of screenshots from the BW OAK

PPU, the BW OAK’s wide turn that was initiated from the outbound side of the main

channel forced the GENESIS RIVER to proceed to the extreme edge of the outbound

side of the main channel positioning the GENESIS RIVER closely against the bank

of the main channel, exposing the GENESIS RIVER to adverse hydrodynamic

interactions with the bank of the main channel.




10
     See Trial Transcript, Day 4, p. 48:13-17.

63541:45340294                                   -28-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 29 of 74




63541:45340294                      -29-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 30 of 74




63541:45340294                      -30-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 31 of 74




63541:45340294                      -31-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 32 of 74




D.     The BW OAK’s improper wide turn from the outbound (green) side of
       the main channel embarrassed the GENESIS RIVER’s navigation and
       precipitated her fateful turn to port across the main channel.

       As is readily apparent in the above-referenced PPU screenshots, testimony,

and survey materials, the BW OAK–GENESIS RIVER meeting was certainly not

“textbook” as the conning pilots of the GENESIS RIVER and BW OAK would like

this Court to believe. In fact, the meeting between the BW OAK and the GENESIS

RIVER looks nothing like the “textbook” example the BW OAK Interests utilized

during the course of the trial. Compare the “textbook” meeting in a straightaway

portion of the channel against the BW OAK’s wide approach from the wrong side of

the channel at a bend in an portion of the channel known as an “Area of Safety

Concern” (despite the availability of a commonly-used widener designed and

utilized to avoid this situation):

63541:45340294                         -32-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 33 of 74




                                         “Textbook”11




                                        May 10, 2019 12




11
     See BW Exhibit 76.
12
  The BW OAK’s expert, Capt. Highfield, testified that he found no textbook displaying a vessel
meeting at a bend/elbow like the BW OAK-GENESIS RIVER meeting on May 10, 2019. See
Trial Transcript, Day 4, p. 114:13-15. Capt. Highfield further confirmed that he has not produced
any examples of any other meetings at/near the HSC Bend wherein the inbound vessel initiated its
turn at a point across the centerline and in the outbound side of the channel. See id., p. 113:8-12.

63541:45340294                                 -33-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 34 of 74




       The BW OAK’s improper wide turn initiated from across the channel’s

centerline impaired the safe navigation of the GENESIS RIVER and precipitated her

fateful turn to port across the channel and her loss of positive navigational control

that ultimately resulted in the GENESIS RIVER’s collision with the VOYAGER

Tow. Capt. Richter, the Genesis River Interests’ pilotage and navigational expert,

rightfully criticizes the BW OAK for its failure to utilize the widener as many other

vessels did during that same period, or to, at the very least, give the GENESIS

RIVER adequate room during the meeting. Instead, the BW OAK’s actions forced

the GENESIS RIVER to the extreme starboard edge of her own side of the channel,

causing her to turn late as well.

E.     The BW OAK’s negligence and violation of Rule 9 make it clear that the
       BW OAK bears significant responsibility for this accident.

       To prevail on their maritime negligence claim, the Genesis River Interests

must prove that (1) the BW Oak Interests owed a duty to the plaintiff, (2) the BW

Oak Interests breached that duty, (3) the breach actually and proximately caused the

Genesis River Interests’ injury, and (4) the Genesis River Interests sustained an

injury. Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1253 (11th Cir.

2014); In re Great Lakes Dredge & Dock Co., 624 F.3d 201, 211 (5th Cir. 2010). In

determining the scope of the duty owed in a maritime negligence claim, the Fifth

Circuit has held that courts must consider the foreseeability of the harm suffered by

the complaining party, such that a “[d]uty may be owed only with respect to the

63541:45340294                          -34-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 35 of 74




interest that is foreseeably jeopardized by the negligent conduct.” In re Great Lakes

Dredge, 624 F.3d at 211 (quotations marks and citation omitted). In other words, a

duty is owed “if harm of a general sort to persons of a general class might have been

anticipated by a reasonably thoughtful person, as a probable result of the act or

omission, considering the interplay of natural forces and likely human

intervention.” Id. (quotation and citation omitted).

       The standard of care, or duty, is a question of law that is established by

statutes, rules, regulations, maritime custom, or general principles of negligence

law. S.C. Loveland, Inc. v. East West Towing, Inc., 608 F.2d 160, 165 (5th Cir. 1979)

(citing Pennsylvania R.R. Co. v. S.S. Marie Leonhardt, 202 F. Supp. 368, 375 (E.D.

Pa. 1962)); see also Targa Midstream Servs. Ltd. P’ship v. K-Sea Transp. Partners,

L.P., 527 F. Supp. 2d 598 (S.D. Tex. 2007). 13 The standard of care in maritime

negligence cases is “reasonable care under existing circumstances.” Coumou v.

United States, 107 F.3d 290, 295-96 (5th Cir. 1997). However, negligence per

se applies when a statute or regulation “establishes a clear minimum standard of


13
  The standard of care against which fault is determined is derived from (1) general concepts of
prudent seamanship and reasonable care; (2) statutory and regulatory rules governing the
movement and management of vessels; and (3) recognized customs and usages. 2 Admiralty &
Mar. Law § 14:3 (6th ed.). The Inland Navigation Rules and common law principles of admiralty
law require prudent seamanship and the exercise of reasonable care in the navigation of a seagoing
vessel. Williamson Leasing Company v. Am. Commercial Lines, Inc., 616 F.Supp. 1330, 1338
(E.D. La. 1985). Violation of the rules of navigation or default in the exercise of prudent
seamanship constitute negligence and impose liability on the guilty party, just as is the case in a
common law negligence action. Diesel Tanker Ira S. Bushey, Inc. v. Tug Bruce A. McAllister, 1994
WL 320328, at *6–7 (S.D.N.Y. 1994).

63541:45340294                                 -35-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 36 of 74




care” and replaces the general standard of care. Dougherty v. Santa Fe Marine, Inc.,

698 F.2d 232, 234-35 (5th Cir. 1983).

          Additionally, the Pennsylvania Rule instructs that a party who violates a

statutory rule intended to prevent maritime accidents is presumed to have caused the

accident. See Pennzoil Producing Co. v. Offshore Express, Inc., 943 F.2d 1465, 1472

(5th Cir. 1991); see also Candies Towing Co. v. M/V B & C Eserman, 673 F.2d 91,

93 (5th Cir. 1982) (the Pennsylvania Rule “constitutes an evidentiary rule reversing

the burden of proof”). “In such a case the burden rests upon the ship of showing not

merely that her fault might not have been one of the causes, or that it probably was

not, but that it could not have been.” The Pennsylvania, 86 U.S. 125, 136, 19 Wall.

125, 22 L.Ed. 148 (1874).

          The Inland Navigation Rules apply to the portion of the Houston Ship Channel

where the accident occurred and are intended to prevent maritime casualties. 14 33

C.F.R. § 83.01, et seq. Rule 9 of the Inland Navigation Rules prescribes a course of

conduct in narrow waterways to avoid collision, and Rule 9(a)(i) specifically

provides as follows:

          A vessel proceeding along the course of a narrow channel or fairway
          shall keep as near to the outer limit of the channel or fairway which lies
          on her starboard side as is safe and practicable.15


14
 The Houston Ship Channel is a “narrow channel” within the meaning of Rule 9. Maya Special
Mar. Enter. v. Crochet, 2016 WL 4190153, at *12 (S.D. Tex. Aug. 9, 2016) (Ellison, J.).
15
     See 33 C.F.R. § 83.09.

63541:45340294                              -36-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 37 of 74




      Violation of the principles of Rule 9, also known as the “Narrow Channel

Rule,” is considered to be “a most serious statutory fault.” The Standella, 108 F.2d

619, 620 (5th Cir.1939); see also The Newport News, 105 F. at 393 (describing duty

to steer to starboard side as “a cardinal rule”). Accordingly, it should come as no

surprise that “[c]ourts have rigidly enforced this rule as an important safety

regulation.” Moran Scow Corp., 342 F.Supp. at 238.

      At its core, the Narrow Channel Rule reflects the expectations of those that

transit narrow channels. See Penrod Drilling Co. v. Inland Oil & Transp. Co., 561

F.Supp. 810, 815 (E.D. La. 1983) (“Presumptively, it is safe and practicable to

navigate on the starboard side of the channel.”). Because of this widely-held

expectation, “[i]t has been stated that a vessel which proceeds on the wrong side of

the channel must take at least to some extent, the risk of subsequent events”. Moore-

McCormack Lines, Inc. v. S.S. Portmar, 249 F.Supp. 464, 469-70 (S.D.N.Y. 1966)

(citing Det Forenede Dampskibs-Selskab, A/S v. The Excalibur, 216 F.2d 84, 85 (2d

Cir. 1954). In order to violate Rule 9, a vessel does not need to be all the way over

on the wrong side of a channel – merely crossing the centerline may be sufficient.

See In re Luhr Bros., Inc., 325 F.3d 681, 687 (5th Cir. 2003) (affirming trial court’s

determination that vessel “was in clear violation of Rule 9(a)(i) because it was sixty

to seventy feet ‘across the centerline of the channel.’”); W. Pac. Fisheries, Inc. v. SS

President Grant, 730 F.2d 1280, 1286 (9th Cir. 1984) (noting that vessel violated



63541:45340294                           -37-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 38 of 74




rule when she “proceeded too close to the center line and then crossed over into the

outbound lane” (omitting internal quotations)).

      As with other violations of the Inland Navigation Rules, a violation of Rule 9

shifts to the offending vessel the heavy burden of showing that its fault could not

have contributed to the collision. See Penrod Drilling, 561 F.Supp. at 815 (“The

burden of proof is on the vessel found on the wrong side of the channel to show not

merely that her fault might not have been one of the causes of the accident, but that

such violation could not have contributed to the collision.”) (emphasis added).

      The BW OAK clearly violated Rule 9(a) by not keeping to the outer limit of

the channel which lies on her starboard as is safe and practicable, thereby

embarrassing the navigation of the GENESIS RIVER and resulting in increased

hydrodynamic forces that overwhelmed the ability of the GENESIS RIVER to

overcome, causing the GENESIS RIVER to lose positive navigational control.

Moreover, it is abundantly clear that the BW OAK’s violation of Rule 9 was a critical

factor that precipitated the entire succession of unfortunate events that culminated

with the collision and spill. There is simply no way that the BW Oak Interests can

credibly claim that the BW OAK and its actions in violation of Rule 9 could not have

contributed to this collision. The evidence to the contrary is overwhelming.




63541:45340294                          -38-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 39 of 74




                                     III.
                            VOYAGER’S NEGLIGENCE

A.      The Voyager Tow




                   Length                                        ~366 feet
                                                  (barges 297.5 feet and tugboat 68.9 feet)
     Beam (vessel width at widest point)                          108 feet
         Draft at time of incident                                 10 feet


63541:45340294                             -39-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 40 of 74




B.     Capt. Marie’s >22-Minute Personal Cell Phone Usage and Lack of
       Situational Awareness

       The Genesis River Interests appreciate that Capt. Marie encountered a

difficult situation on May 10, 2019 when Capt. Charpentier first radioed the

VOYAGER to advise that the GENESIS RIVER was having difficulty checking up.

However, due to his own conduct prior to the call, he was simply in no position to

properly access the situation and take proper responsive action. At trial, Capt. Marie

testified that he was engaged and not distracted by – or even using – his personal

phone prior to the call from Capt. Charpentier:

       Q.    So just to jump a little ahead here, on the day of the incident,
             before you were contacted by the pilot of the GENESIS RIVER,
             you were, in fact, on your cell phone doing calculations to see if
             you could afford to buy a truck, which we now know was for
             your wife, correct?

       A.    I had it sitting on my lap, yes, sir.

       Q.    Well, were you using it or not?

       A.    I can’t recall. I don’t believe I was. I just had it -- I mean, earlier
             that day, I was messing with the calculator. But normally when
             I’m driving, I have it setting on my leg. But I don’t believe I was
             using it.

       Q.    So you previously testified that you were doing, you know,
             calculations. Do I need to read you that testimony? Because I’m
             sensing that there might be a little change here.

       A.    No. You don’t need to read it to me. No, sir. Thank you. I had
             it set on my leg. I’m right-handed. I don’t text or anything with
             this thumb here. I had my hand on the stick the entire time
             prior to the call.

63541:45340294                            -40-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 41 of 74




          Q.     And you did not put the phone down until the call came in,
                 correct?

          A.     Yes. I may have grabbed it off my lap and threw it on the dash
                 so I could set up.

          Q.     And you were holding it and/or using it for about 20 minutes
                 before that call came in, correct –

          A.     I can’t –

          Q.     -- if we watch the security video?

          A.     -- I can’t tell you if I was or not. I don’t believe I was, but I may
                 have.

          Q.     I’m sorry. You use them to calculate distances. Does that mean
                 you could also use them to calculate tides?

          A.     Tides?

          Q.     Tidal information.

          A.     A calculator? No, sir.

          Q.     I mean your phone.

          A.     My phone? If I look it up on the internet, yes, I could; but I don’t
                 play on the internet while I’m on my phone.

          Q.     And are you aware that using your phone while you are standing
                 watch is a violation of Kirby policy?

          A.     Yes, I do.16




16
     See Trial Transcript, Day 2, pp. 178:16-180:14.

63541:45340294                                  -41-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 42 of 74




As Capt. Marie freely admitted at trial, use of a personal phone in the wheelhouse is

a blatant violation of Kirby’s own safety policies (see Genesis River Exhibit 23):




       However, as demonstrated by the below screenshots from the VOYAGER

wheelhouse, over the course of the preceding 22+ minutes, it is clear that Capt.

Marie’s attention was in fact consumed by his phone. 17 It was not sitting on his lap.



17
   See Genesis River Exhibit 38D. At trial, Kirby took note of the fact that the Genesis River
Interests’ experts’ reports did not mention Capt. Marie’s phone usage. However, the Genesis River
Interests did not receive a copy of the wheelhouse video footage until late-October 2020, following
the expiration of the expert report deadlines. The Genesis River Interests are not sure why these
materials were not received prior to that time, and, as stated at trial, the Genesis River Interests do

63541:45340294                                   -42-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 43 of 74




He was constantly using his mobile phone with his right hand, left hand – and both

hands – over this >22-minute period, and it is clear that he certainly did not have

“his hand on the stick the entire time before the call” as he testified. Capt. Marie’s

attempts to minimize the duration and extent of his phone usage prior to the collision

are not credible, as his statements are highly inconsistent with the available video

footage:




not mean to suggest that Kirby had any negative intentions with respect to the production of these
materials.

63541:45340294                                -43-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 44 of 74




63541:45340294                      -44-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 45 of 74




63541:45340294                      -45-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 46 of 74




63541:45340294                      -46-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 47 of 74




63541:45340294                      -47-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 48 of 74




63541:45340294                      -48-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 49 of 74




63541:45340294                      -49-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 50 of 74




63541:45340294                      -50-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 51 of 74




63541:45340294                      -51-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 52 of 74




63541:45340294                      -52-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 53 of 74




63541:45340294                      -53-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 54 of 74




63541:45340294                      -54-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 55 of 74




63541:45340294                      -55-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 56 of 74




63541:45340294                      -56-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 57 of 74




63541:45340294                      -57-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 58 of 74




       Kirby will inevitably argue that Capt. Marie was in an “in extremis” situation,

and, thus, he should not be criticized for making what was not the best responsive

decision. However, the party relying on the in extremis doctrine must be completely

free from fault prior to the emergency occurrence. Puerto Rico Ports Authority v.

M/V Manhattan Prince, 897 F.2d 1, 6 (1st Cir. 1990). “It does not excuse a vessel

making a wrong maneuver in extremis where the imminence of the peril was

occasioned by the fault or negligence of those in charge of the vessel, or might have

been avoided by earlier precautions which it was bound to take.” 70 Am.Jur.2d

Shipping § 619 (2003). Further, applicability of the doctrine does not prevent a

finding of liability, it merely requires courts to judge a captain’s reactions more

leniently because of the crisis situation.            Grosse Ile Bridge Co. v. American

Steamship Co., 302 F.3d 616, 625-26 (6th Cir. 2002). 18

18
  The in extremis doctrine is typically applied to excuse errors in judgment committed in the short
interval just before a collision or allision – in other words, when an emergency suddenly arises and

63541:45340294                                 -58-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 59 of 74




          Capt. Marie’s constant and heavily involved usage of his personal cell phone,

in violation of Kirby’s policy, over the course of the 22-minute period preceding the

first call from Capt. Charpentier clearly demonstrates that he was not properly

paying attention to his surroundings in addition to being a violation of Rule 5,

(Lookout), which dictates: “Every vessel shall at all times maintain a proper look-

out by sight and hearing as well as by all available means appropriate in the

prevailing circumstances and conditions so as to make a full appraisal of the situation

and of the risk of collision.” 19 This incident unfolded and resulted in the collision

just over 3 minutes after the first call. And, as Capt. Marie was distracted over an

exponentially longer period of time, he was simply not aware of his surroundings

and prepared to make his own assessment as to how to respond to the developing

situation. Instead, he robotically adhered to the suggestion of a pilot who himself

was found to have lost situational awareness during the incident.

          The following screenshots further demonstrate the cursory nature of Capt.

Marie’s responses after he was roused from his 22+ minutes of personal phone

usage:




a peril is imminent. See, e.g, Crescent Towing & Salvage Co. v. M/V CHIOS BEAUTY, 610 F.3d
263, 268 (5th Cir. 2010); Boudoin v. J. Ray McDermott & Co., 281 F.2d 81, 84-86 (5th Cir. 1960).
19
     See 33 C.F.R. § 83.05.

63541:45340294                               -59-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 60 of 74




63541:45340294                      -60-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 61 of 74




63541:45340294                      -61-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 62 of 74




      Not surprisingly, given the clear video evidence from the VOYAGER’s

wheelhouse, even Kirby’s initial accident report to the U.S. Coast Guard (see

Genesis River Exhibit 32) states that Capt. Marie simply complied with Capt.

Charpentier’s instruction to go to the greens (and does not include Kirby’s later

revisionist history of Capt. Marie being a captain at full attention at all times who

completed a situationally-aware evaluation of his options prior to accepting Capt.

Charpentier’s instruction to “go to the greens”):




63541:45340294                          -62-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 63 of 74




      As further evidence of Capt. Marie’s robotic reaction, it is clear that he did not

properly assess his tow’s ability to complete his agreement to go to the green side of

the channel (i.e., now a starboard-to-starboard meeting with the GENESIS RIVER)

because, at the time of collision, the VOYAGER was still mostly on the red side of

the Channel. During trial and in response to a question about what “going to the

greens” meant to Capt. Marie, he agreed that his deposition testimony was accurate,

which was as follows:

      QUESTION: And just to be clear, Tony, ‘going to the greens,’ you
      understood it that the stern, if I can put it like that, of the VOYAGER
      would be clear on the green side of the channel across the centerline,
      correct?




63541:45340294                           -63-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 64 of 74




          ANSWER: Yes.20

Clearly, Capt. Marie did not adhere to his obligations of the starboard-to-starboard

agreement, as he failed to get the stern of the VOYAGER anywhere close to the

centerline of the main channel.

          In short, Capt. Marie, without properly assessing the situation and with full

knowledge that his tow would lose considerable speed the moment he turned to port

(as it did), failed to carry out his part of the agreement to go to the greens and the

VOYAGER was still pretty much in the middle of the red side of the channel at the

time of collision, with the tug’s stern barely out of the barge lane.

          Additionally, even though Capt. Marie expressed concerns that, if he had

simply stopped the VOYAGER, he might have been overrun by the tow PROVIDER

(which was about one-half mile astern), he never even took a few seconds to contact

the PROVIDER, and admitted during his testimony that he should have.21

          Kirby’s own policies rightfully prohibit the personal use of cell phones in

order to avoid distractions.22 Not surprisingly, other courts have previously found

that a navigating mariner’s use of a cell phone can be negligent conduct. Holzhauer


20
  See Trial Transcript, Day 2, p. 192:14-18. Capt. Marie later confirmed to the Court that this was
his deposition testimony: THE COURT: Captain, do you acknowledge that the part of the
deposition that Mr. Georgantas read to you was the accurate testimony from that part of the
deposition inspite of what may have come before it? THE WITNESS: It was an accurate
testimony, yes. See id, p. 194:16-20.
21
     See Trial Transcript, Day 2, p. 206:10-13.
22
     See Genesis River Exhibit 23.

63541:45340294                                    -64-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 65 of 74




v. Golden Gate Bridge Highway & Transp. Dist., 13-CV-02862-JST, 2016 WL

7242108, at *3 (N.D. Cal. Dec. 15, 2016), aff’d, 745 Fed. Appx. 265 (9th Cir. 2018)

(“Expert witness Captain Katherine Sweeney testified that it was not safe

for Captain Shonk to use his cell phone and that she had never used her cell phone

on the bridge. She further testified that it would never be safe for the person serving

as a lookout to use their cell phone. Captain Mitchell Stoller testified that a cell

phone should not be used while serving as the dedicated lookout. The evidence at

trial showed that the San Francisco Bay is a busy, highly crowded waterway used

extensively by both recreational boaters and commercial vessels. On this evidence,

the jury could easily conclude, and did conclude, that Captain Shonk’s cell phone

use contributed to the accident, and was the basis for its finding of partial fault on

the part of the District. In short, the Court agrees with the parties’ assessment, and

finds that Captain Shonk’s cell phone use was the ‘causative agent’ of the injuries to

Claimants.”); In the Matter of the Petition of Fire Island Ferries, Inc., No. 11-CV-

3475(DRH)(ARL), 2018 WL 718396, at *10-12 (E.D.N.Y. Feb. 5, 2018) (finding

negligence with respect to a captain’s texting at and before the collision and that the

captain’s use of his cell phone was a proximate cause of the collision and resulting

injuries).




63541:45340294                           -65-
      Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 66 of 74




          Capt. Marie had better options than attempting to exit the shallow water of the

barge lane in order to turn his slow-moving, 366-foot tow in front of a rapidly-

approaching ship. As set forth above, his best option was simply to stop.

          The Genesis River’s expert, Capt. Walt Breathwit, explained that Capt. Marie

had plenty of time to stop, and, based upon his own calculations, Capt. Marie had

multiple occasions where he could have simply stopped and would have avoided the

collision by multiple tow lengths 23 – not just the razor-thin 20-40 feet of clearance

that Capt. Cunningham postulated was Capt. Marie’s best-case scenario for the turn

to port maneuver that he ultimately selected. 24 Capt. Richter likewise provided

testimony that stopping was a far better option. In fact, it is common sense. Cars

on the roadway do not turn into oncoming traffic to avoid a collision, and, unlike the

roadways, Capt. Marie had the added benefit that he was transiting in a barge lane

that was approximately 25 feet too shallow for the laden GENESIS RIVER.

          Moreover, as explained in both the testimony and the expert reports submitted

by the Genesis River Interests’ experts, Capt. Marie could have further increased the

distance between the GENESIS RIVER and the VOYAGER by directing his tow

further to starboard. The depths within the barge lane were all at least 12 feet as




23
     See Trial Transcript, Day 3, pp. 17-23.
24
     See Trial Transcript, Day 1, p. 259:51-4.

63541:45340294                                   -66-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 67 of 74




required, and, even outside the barge lane there was sufficient water, as demonstrated

by the hydrographic survey materials discussed at trial.

      Overall, the culpability of VOYAGER in this matter comes down to the fact

that Capt. Marie allowed himself to become distracted and not in a ready and

prepared position to properly assess his options and/or the VOYAGER’s capabilities

(particularly, the VOYAGER’s ability to cross over to the green side of the channel),

when he received the call from Capt. Charpentier. Unfortunately, he acquiesced to

a suggestion of a pilot that was not fully aware of the VOYAGER’s characteristics

and capabilities, and who was also dealing with his own momentary loss of

situational awareness in the very difficult situation where the GENESIS RIVER had

taken a port sheer and lost her positive navigational control. This unfortunate

combination of circumstances resulted in Capt. Marie choosing his worst option –

an option that Kirby’s own expert claims would have resulted in clearance of 20-40

feet if all things had gone perfectly. Instead of essentially hitting the brakes and

moving away, Capt. Marie further injected the VOYAGER into this dangerous

situation. This was due to his lack of attention and preparedness, and, thus, the

VOYAGER too bears responsibility for this incident.




63541:45340294                           -67-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 68 of 74




                              IV.
             PROPOSED ALLOCATION OF RESPONSIBILITY

BW OAK

      As set forth above, the unfortunate succession of events was precipitated by

the BW OAK’s decision to initiate a wide turn from the wrong side of the channel,

and avoiding use of the widener that was designed for and commonly used to avoid

the dangerous meeting situation that unfolded on May 10, 2019. As the BW Oak

Interests’ own expert conceded during trial, the BW Oak Interests have produced no

examples of any other “textbook” meetings (notwithstanding the BW Oak Interests’

gratuitous references to the 33,450 Houston Ship Channel transits completed by the

Houston Pilots that have testified in relation to this incident) wherein the inbound

vessel executed a wide turn from the wrong side of the channel. And, in fact, the

meeting between the BW OAK and the GENESIS RIVER looks nothing like the

actual textbook example the BW Oak Interests referred to at trial. The BW OAK’s

actions put the GENESIS RIVER in harm’s way and forced her into an unfavorable

position wherein she took the initial sheer from which she was ultimately unable to

recover prior to the collision. For these reasons, the BW OAK’s negligence is

substantial, and the Genesis River Interests propose that the BW OAK be found 30%

negligent.




63541:45340294                          -68-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 69 of 74




VOYAGER

      Obviously, the VOYAGER did not play any role in the events that caused the

GENESIS RIVER to take its initial sheer and lose maneuverability. However, Capt.

Marie’s prolonged and involved usage of his cell phone for over 22 minutes prior to

the call from Capt. Charpentier is inexcusable. He was obviously distracted, and he

was not in a position to adequately evaluate his surroundings and options. Instead

of properly assessing the situation, he acceded to the requests of a panicking pilot

that was found to have lost situational awareness himself in the very difficult

situation where the GENESIS RIVER had taken a port sheer and lost her positive

navigational control. As a result, Capt. Marie chose the option to drive into

oncoming traffic, namely the GENESIS RIVER, thereby placing his vessel and crew

at even greater risk of harm. The option chosen by Capt. Marie was the least likely

to succeed – Kirby’s own expert believed that, at best and assuming all went

perfectly, the VOYAGER would have cleared the GENESIS RIVER by 20-40 feet.

As demonstrated above, a combination of stopping and going to the starboard edge

of the barge lane was a far better option. Had Capt. Marie been paying proper

attention prior to the call from Capt. Charpentier, he would have been in a better

position to gauge his options. Unfortunately, he was distracted for over 22 minutes

and essentially allowed someone else to drive his vessel, reflexively turning to port

as soon as it was suggested by Capt. Charpentier. Overall, in view of these



63541:45340294                          -69-
     Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 70 of 74




circumstances, the Genesis River Interests believe that the VOYAGER was 15%

responsible for the incident.

GENESIS RIVER

       In view of the above, the Genesis River Interests accordingly propose that the

GENESIS RIVER’s negligence be found to be 55%. The Genesis River Interests

acknowledge that the GENESIS RIVER is responsible in rem for the actions of her

pilot who lost situational awareness. Additionally, and while it was improper for the

GENESIS RIVER crew to place the vessel’s radars and ECDIS (“Electronic Chart

Display Information System”) on standby, the testimony in this case – and common

sense – shows that these were not causative factors in the collision. It was a clear

day, the pilots use their PPUs to drive the ships, the locations of all the involved

vessels were readily observable and known, and no lay fact witness in this case,

including any of the ship pilots involved has alleged that a failure to utilize radars

and/or ECDIS contributed in any way to the collision, as will be further explained

below. Moreover, none of the lay fact witnesses has credibly alleged that the

GENESIS RIVER crew was tired or otherwise acted improperly.25


25
   The only suggestion of improper conduct was an allegation by Capt. Charpentier that the
GENESIS RIVER’s helmsman had failed to comply with his rudder orders. This soundly
debunked allegation was presented to – and not adopted by – the Pilot Board, and it is based upon
an incorrect interpretation of the GENESIS RIVER’s data. Unlike the NTSB and Capt.
Cunningham, Capt. Charpentier’s analysis of the VDR data failed to account for a critical timing
discrepancy between the recorded audio and the vessel’s parametric data, which gave him the false
impression that there was a lag between his helm orders and the helmsman’s actual execution of
those orders.

63541:45340294                                -70-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 71 of 74




      With respect to itself, the vessel the GENESIS RIVER is a very large gas

carrier, that was nearly brand new at the time of the collision on May 10, 2019,

having just been delivered to her owners from the shipyard in November 2018. The

GENESIS RIVER was seaworthy in all respects at the time of her departure from

Targa Terminal on May 10, 2019. She was manned by a competent fully licensed

crew as is evident by the licenses and certifications of the officers and crew who

were on the bridge at the time of the collision. (Genesis River Exhibits 71-75, 78-

83, 100-130). All pre-departure tests were satisfactorily carried out as per the

relevant CFR (BW Oak Exhibit 13).

      The Port of Houston is a compulsory pilotage port, so Houston Pilots Craig

Holland and Jason Charpentier were assigned to the GENESIS RIVER for the

outbound passage. Upon arrival onboard, the customary Master/Pilot exchange took

place and the Pilots were provided with a copy of the Pilot Card, (Genesis River

Exhibit 56), which contains essential information about the vessel’s particulars and

maneuvering characteristics.    Importantly, both Pilots were satisfied with the

Master/Pilot exchange and they so testified in their depositions.       During the

Master/Pilot exchange one of the Pilots (Holland) requested from the Master to turn

off the alarms for the ECDIS      and the radars in order to avoid the constant

distractions and noise on the bridge when alarms go off every four to five second in

the Houston Ship Channel. (Holland Deposition 56:2-17). Since it was not possible



63541:45340294                          -71-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 72 of 74




to “mute” the alarms, the Master ordered the ECDIS and the radars to be placed on

standby. This unfortunate decision was against regulations and company policy;

however, as will be explained below, the fact that the vessel’s ECDIS and radars

were put in standby mode did not contribute to the collision and could not have

contributed to the collision.

      The Houston Pilots’ testimony was unequivocal that they use their own

Personal Pilot Unit (“PPU”) for navigation when conning vessels in the Houston

Ship Channel and they do not rely on the ECDIS or radars. They further testified that

the fact that the vessel’s ECDIS and radars were in standby mode had nothing to do

with the collision. (Holland Deposition p. 17:6-24); Charpentier Deposition pp.

164:8-165:8). Additionally, there has been no testimony or evidence that the three

vessels involved in this incident were not aware of each other’s location in the

Houston Ship Channel. On the contrary, the evidence reflects that the incident

occurred during daylight hours, on a clear day, and with all three vessels

communicating with each other at the relevant times.

      Accordingly, the Genesis River Interests would submit to this Court that the

GENESIS RIVER was seaworthy in all respects at all relevant times from the time

she departed the berth at Targa Terminals to the time of the collision, and as such,

they are entitled to limit their liability to the value of the vessel, after the collision,

as alleged in their Petition for Exoneration from or Limitation of Liability.



63541:45340294                             -72-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 73 of 74




      Overall, while the Genesis River Interests accept the majority of the blame for

the collision, both the BW OAK and the VOYAGER made critical errors, and the

absence of such errors from either vessel would have avoided the collision. None of

the parties can cover itself in glory with respect to the events of May 10, 2019, and

each played a material and causative role in creating this unfortunate casualty.

Accordingly, the GENESIS RIVER, BW OAK, and VOYAGER must all share

responsibility for the collision and spill.


                                         Respectfully submitted,

                                         By: /s/ Dimitri P. Georgantas
                                              Dimitri P. Georgantas
                                              Texas State Bar No.: 07805100
                                              Fed. I.D. No.: 2805
                                              Eugene W. Barr
                                              Texas State Bar No.: 24059425
                                              Fed. I.D. No.: 1144784
                                              Kevin P. Walters
                                              Texas State Bar No.: 20818000
                                              Fed. I.D. No. 5649
                                              ROYSTON, RAYZOR, VICKERY &
                                              WILLIAMS, L.L.P.
                                              1600 Smith Street, Suite 5000
                                              Houston, Texas 77002
                                              Telephone: 713.224.8380
                                              Facsimile: 713.225.9545
                                              dimitri.georgantas@roystonlaw.com
                                              eugene.barr@roystonlaw.com
                                              kevin.walters@roystonlaw.com

                                         Attorneys for the Genesis River
                                         Interests




63541:45340294                            -73-
   Case 3:19-cv-00207 Document 565 Filed on 03/11/21 in TXSD Page 74 of 74




                          CERTIFICATE OF SERVICE
      I hereby certify that on the 11th day of March, 2021, I served a true and correct
copy of the foregoing pursuant to Rule 5 of the Federal Rules of Civil Procedure, via
the CM/ECF system and/or electronic mail and/or by depositing in the United States
Mail, postage prepaid and properly addressed to all known counsel of record.


                                         /s/ Dimitri P. Georgantas
                                        Dimitri P. Georgantas




63541:45340294                           -74-
